Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 1 of 17




                    EXHIBIT A
                  Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 2 of 17




From:                               Tseng, Pauline T.
Sent:                               Tuesday, July 13, 2021 9:34 AM
To:                                 'copyrightclaims@secureserver.net'
Cc:                                 Machuca, Allen L.
Subject:                            Copyright Claim on behalf of Cisco Systems, Inc. and Cisco Technology, Inc.
Attachments:                        Notice of Claimed Copyright Infringement to Domains By Proxy, LLC re Router
                                    Switch.pdf


To Whom It May Concern at Domains By Proxy, LLC,

Please see the attached Notice of Claimed Copyright Infringement on behalf of our client Cisco Systems, Inc. and Cisco
Technology, Inc. (“Cisco”). I look forward to your prompt response.

Because of the possibility of litigation by Cisco against entities that have infringed its intellectual property rights, please
preserve all evidence regarding the Infringing Site and Infringing Content. If you have any questions, or need any further
information regarding this matter, please contact me at ptseng@sideman.com.

Best regards,
Pauline Tseng




                                                               1
          Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 3 of 17


                                                                      One Embarcadero Center, Twenty-Second Floor
                                                                               San Francisco, California 94111-3711
                                                                                        Telephone: (415) 392-1960
                                                                                         Facsimile: (415) 392-0827


                                                                                                     Pauline T. Tseng
                                                                                                ptseng@sideman.com



                                               July 13, 2021


VIA EMAIL ONLY

Copyright Agent
Domains By Proxy, LLC
14455 N. Hayden Road, Suite 219
Scottsdale, AZ 85260
copyrightclaims@secureserver.net


        Re:      Notice of Claimed Copyright Infringement to Domains By Proxy, LLC re
                 http://router-switch.com

To Whom It May Concern at Domains By Proxy, LLC:

          We represent Cisco Systems, Inc. and Cisco Technology, Inc. (“Cisco”) in certain
intellectual property enforcement matters. It has come to our client’s attention that Domains By
Proxy, LLC (“Domains By Proxy”) is the Registrant for the domain https://www.router-
switch.com/ (the “Infringing Site”). We understand that Router Switch Ltd. (“Router Switch”)
offers for sale and distributes Cisco software licenses without Cisco authorization, either
separately or as upgrade options in its product listings, on the Infringing Site. See Exhibit A for a
full list of Router Switch’s infringing listings (the “Infringing Content”).

       These activities are unlawful and infringing. Cisco is the exclusive owner of all
worldwide copyrights in its software products. Cisco’s software is licensed by Cisco to a specific
end user, and that license is not generally transferable and cannot be resold.1 See, e.g., Vernor v.
Autodesk, 621 F.3d 1102 (9th Cir. 2010); Adobe Systems Inc. v. One Stop Micro, Inc., 84
F.Supp.2d 1086, 1092-93 (N.D. Cal. 2000). Accordingly, the marketing, sale, and/or distribution
of unauthorized software licenses for Cisco-branded products is a violation of the law.

         As you are no doubt aware, the unauthorized distribution of Cisco’s copyright-protected
software products is a violation of United States state and federal law. Under U.S. law, an online
service provider that fails to expeditiously remove Infringing Content after receiving notice may
lose its safe harbor protection, and be held liable for the infringement itself. See, e.g., Capitol

1
 See Cisco’s End User License Agreement, https://www.cisco.com/c/en/us/products/end-user-license-
agreement.html.
           Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 4 of 17

Copyright Agent
Domains By Proxy, LLC
https://www.router-switch.com
July 13, 2021
Page 2

Records, LLC v. Vimeo, LLC, 826 F.3d 78, 83 (2d Cir. 2016) (“Service providers...forfeit
entitlement to the safe harbor if they fail to expeditiously remove the infringing material upon
receipt of notification of the infringement or upon otherwise becoming aware of it.”); see also
Ventura Content, Ltd. v. Motherless, Inc., 885 F.3d 597, 604 (9th Cir. 2018) (“Thus for a service
provider to get safe harbor protection despite its infringement, it must not know of the
infringement, and the infringement cannot be apparent. It must also take down or prevent access
to the infringing material as soon as it learns about it or receives a DMCA notice.”).

Cisco therefore requests that you remove the Infringing Content located on the Infringing
Site pursuant to Section 512(c) of the Digital Millennium Copyright Act and/or any
similarly applicable United States or federal law.

Full Takedown Notice of Infringing and Harmful Content

Our factual investigation has revealed that you are the registrant of the Infringing Site, located at
https://www.router-switch.com/. As such, in accordance with the Digital Millennium Copyright
Act, and pursuant to any relevant United States or federal law, we request you permanently
remove the Infringing Content located at the URL links provided below.

Infringing URL list: See Exhibit A, enclosed herein.

The Infringing Content offered by the owner https://www.router-switch.com/ reproduces and
purports to create a derivative work from the copyright protected software owned by Cisco,
without authorization by Cisco, and in violation of Cisco’s intellectual property rights.

              Name of IP owner: Cisco Systems, Inc. and Cisco Technology, Inc.

              Name and title of representatives of IP owner:

                       Pauline T. Tseng, Esq.
                       Sideman & Bancroft LLP
                       Outside Counsel for Cisco
                       One Embarcadero Center, 22nd Floor
                       San Francisco, CA 94111
                       Email address: ptseng@sideman.com
                       Telephone: (415) 392-1960

           Cisco is the owner of its copyright-protected source code. Cisco’s copyright-protected
            source code is proprietary, is not published publicly, and is licensed by Cisco to end
            users.

We hereby confirm that https://www.router-switch.com/’s reproduction of Cisco’s copyright-
protected software in the manner complained of in the URL links listed is not authorized by the
            Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 5 of 17

Copyright Agent
Domains By Proxy, LLC
https://www.router-switch.com
July 13, 2021
Page 3

copyright owner, its agent, or the law. We swear, under penalty of perjury, that the information
in this notification is accurate and that we are authorized to act on behalf of the owner of an
exclusive right that is allegedly infringed.

                          *               *               *              *

Because of the possibility of litigation by Cisco against entities that have infringed its copyrights
and trademarks, please preserve all evidence regarding the Infringing Site and Infringing
Content.

Cisco continues to reserve all of its rights and remedies as we work towards resolving this
dispute. We require confirmation that Domains By Proxy will cooperate with these demands by
July 27, 2021. If you have any questions, or need any further information regarding this matter,
please contact me by email at ptseng@sideman.com.

                                                    Very truly yours,




                                                    Pauline T. Tseng



4789336v1
        Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 6 of 17

Copyright Agent
Domains By Proxy, LLC
https://www.router-switch.com
July 13, 2021
Page 4

                           Exhibit A – Infringing URL List
https://www.router-switch.com/c9300-24t-a.html
https://www.router-switch.com/c9300-24t-e.html
https://www.router-switch.com/c9300-24p-a.html
https://www.router-switch.com/c9300-48p-a.html
https://www.router-switch.com/c9300-48p-e.html
https://www.router-switch.com/c9300-48t-a.html
https://www.router-switch.com/c9300-24p-e.html
https://www.router-switch.com/c9300-48t-e.html
https://www.router-switch.com/c9300-24ux-a.html
https://www.router-switch.com/c9300-24ux-e.html
https://www.router-switch.com/c9300-48uxm-a.html
https://www.router-switch.com/c9300-48u-e.html
https://www.router-switch.com/c9300-48u-a.html
https://www.router-switch.com/c9300-24u-a.html
https://www.router-switch.com/c9300-48uxm-e.html
https://www.router-switch.com/c9300-dna-e-48s-3y.html
https://www.router-switch.com/c9300l-24t-4g-a.html
https://www.router-switch.com/c9300l-48p-4x-a.html
https://www.router-switch.com/c9300l-24t-4g-e.html
https://www.router-switch.com/c9300l-48t-4x-e.html
https://www.router-switch.com/c9300-24s-a.html
https://www.router-switch.com/c9300l-24t-4x-a.html
https://www.router-switch.com/c9300l-24p-4g-e.html
https://www.router-switch.com/c9300l-24p-4x-a.html
https://www.router-switch.com/c9300l-48p-4g-e.html
https://www.router-switch.com/c9300l-48t-4g-a.html
https://www.router-switch.com/c9300l-24p-4x-e.html
https://www.router-switch.com/c9300l-24p-4g-a.html
https://www.router-switch.com/c9300-24s-e.html
https://www.router-switch.com/c9300l-48pf-4x-a.html
https://www.router-switch.com/c9300-48s-a.html
https://www.router-switch.com/c9300l-48pf-4x-e.html
https://www.router-switch.com/c9300l-48p-4g-a.html
https://www.router-switch.com/c9300-48s-e.html
https://www.router-switch.com/c9300l-48t-4g-e.html
https://www.router-switch.com/c9300l-48pf-4g-a.html
https://www.router-switch.com/c9300l-48pf-4g-e.html
        Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 7 of 17

Copyright Agent
Domains By Proxy, LLC
https://www.router-switch.com
July 13, 2021
Page 5

https://www.router-switch.com/c9300-48un-e.html
https://www.router-switch.com/c9300-48un-a.html
https://www.router-switch.com/c9300-48ub-e-41828.html
https://www.router-switch.com/c9300-48ub-a-41827.html
https://www.router-switch.com/c9300-48h-a-41826.html
https://www.router-switch.com/c9300-24uxb-e-41825.html
https://www.router-switch.com/c9300-24uxb-a-41824.html
https://www.router-switch.com/c9300-24ub-e-41823.html
https://www.router-switch.com/c9300-24ub-a-41822.html
https://www.router-switch.com/c9300l-24uxg-2q-e.html
https://www.router-switch.com/c9300l-24uxg-4x-e.html
https://www.router-switch.com/c9300l-24uxg-2q-a.html
https://www.router-switch.com/c9300l-24uxg-4x-a.html
https://www.router-switch.com/c9300l-48uxg-4x-a.html
https://www.router-switch.com/c9300l-48uxg-2q-e.html
https://www.router-switch.com/c9300l-48uxg-4x-e.html
https://www.router-switch.com/c9300l-48uxg-2q-a.html
https://www.router-switch.com/c9500-40x-a.html
https://www.router-switch.com/c9500-16x-a.html
https://www.router-switch.com/c9500-48y4c-a.html
https://www.router-switch.com/c9500-24y4c-a.html
https://www.router-switch.com/c9500-24x-a.html
https://www.router-switch.com/c9500-16x-e.html
https://www.router-switch.com/c9500-24q-a.html
https://www.router-switch.com/c9500-32c-a.html
https://www.router-switch.com/c9500-12q-a.html
https://www.router-switch.com/c9500-40x-e.html
https://www.router-switch.com/c9500-48x-a.html
https://www.router-switch.com/c9500-24y4c-e.html
https://www.router-switch.com/c9500-40x-2q-a.html
https://www.router-switch.com/c9500-48y4c-e.html
https://www.router-switch.com/c9500-32qc-a.html
https://www.router-switch.com/c9500-12q-e.html
https://www.router-switch.com/c9500-32c-e.html
https://www.router-switch.com/c9500-24q-e.html
https://www.router-switch.com/c9500-16x-2q-a.html
https://www.router-switch.com/c9500-48x-e.html
https://www.router-switch.com/c9500-40x-2q-e.html
https://www.router-switch.com/c9500-32qc-e.html
        Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 8 of 17

Copyright Agent
Domains By Proxy, LLC
https://www.router-switch.com
July 13, 2021
Page 6

https://www.router-switch.com/c9500-16x-2q-e.html
https://www.router-switch.com/c9200-48t-a.html
https://www.router-switch.com/c9200l-24p-4g-e.html
https://www.router-switch.com/c9200-24t-a.html
https://www.router-switch.com/c9200l-48p-4x-e.html
https://www.router-switch.com/c9200-48p-e.html
https://www.router-switch.com/c9200l-24t-4x-e.html
https://www.router-switch.com/c9200l-48p-4g-e.html
https://www.router-switch.com/c9200l-24t-4g-e.html
https://www.router-switch.com/c9200l-48t-4x-e.html
https://www.router-switch.com/c9200l-48t-4g-e.html
https://www.router-switch.com/c9200-24t-e.html
https://www.router-switch.com/c9200-48p-a.html
https://www.router-switch.com/c9200l-24t-4x-a.html
https://www.router-switch.com/c9200l-24p-4x-e.html
https://www.router-switch.com/c9200-24p-e.html
https://www.router-switch.com/c9200l-24pxg-4x-a.html
https://www.router-switch.com/c9200l-24pxg-2y-a.html
https://www.router-switch.com/c9200l-24pxg-4x-e.html
https://www.router-switch.com/c9200l-48pxg-2y-e.html
https://www.router-switch.com/c9200l-24pxg-2y-e.html
https://www.router-switch.com/c9200l-48pxg-2y-a.html
https://www.router-switch.com/c9200l-48pxg-4x-a.html
https://www.router-switch.com/c9200l-48p-4x-a.html
https://www.router-switch.com/c9200-48t-e.html
https://www.router-switch.com/c9200-24p-a.html
https://www.router-switch.com/c9200l-48t-4x-a.html
https://www.router-switch.com/c9200l-24t-4g-a.html
https://www.router-switch.com/c9200l-24p-4g-a.html
https://www.router-switch.com/c9200l-24p-4x-a.html
https://www.router-switch.com/c9200l-48p-4g-a.html
https://www.router-switch.com/c9200l-48t-4g-a.html
https://www.router-switch.com/c9200-24pxg-a.html
Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 9 of 17




                    EXHIBIT B
                     Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 10 of 17
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________
  In re DMCA Subpoena to Domains By Proxy, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                                       Domains By Proxy, LLC
 To:                            Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808
                                                       (Name of person to whom this subpoena is directed)

    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A



 Place: Sideman & Bancroft LLP                                                          Date and Time:
           Attn: Pauline T. Tseng
           ptseng@sideman.com                                                                               08/16/2021 10:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Cisco Systems, Inc. and Cisco Technology, Inc.                      , who issues or requests this subpoena, are:
 Pauline T. Tseng, Esq., Sideman & Bancroft LLP, One Embarcadero Center, 22nd Floor, San Francisco, CA 94111

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 11 of 17
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                      for travel and $                             for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                      Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 12 of 17
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
          Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 13 of 17




 ATTACHMENT A TO SECTION 512(h) SUBPOENA TO DOMAINS BY PROXY, LLC

        A.     “PERSON(S)” includes any natural person, firm, association, organization,
partnership, business, trust, corporation, governmental or public entity or any other form of legal
entity.

       B.     “DOCUMENT” or “DOCUMENTS” shall mean all documents, including all
communications, electronically stored information, and tangible things as described in Rule 34 of
the Federal Rules of Civil Procedure.

       C.      “RELATING TO,” “RELATED TO” or “RELATE(S) TO” means constituting,
containing, concerning, embodying, reflecting, identifying, stating, mentioning, discussing,
describing, evidencing, or in any other way being relevant to that given subject matter.

       D.      “YOU” and “YOUR” shall mean and refer to that Delaware corporation Domains
By Proxy, LLC and any of its officers, employees, agents, managers, or other authorized
individuals able to act on its behalf.

       E.      “ALL” shall be understood to include and encompass “any,” and “any” shall be
understood to include and encompass “all.”

                                        INSTRUCTIONS

        1.     To the extent possible through reasonable effort, please: (1) produce all of the
specified DOCUMENTS as a portable document file (i.e., PDF) format, or where only
information is provided, please provide the information in a spreadsheet (i.e. Excel) format. If
any DOCUMENT cannot reasonably be produced in PDF or spreadsheet format, please contact
counsel for Petitioners prior to production for additional instruction.

        2.     Whenever possible, the singular form of a word shall be interpreted in the plural
and vice versa; verb tenses shall be interpreted to include past, present, and future tenses; the
terms “and” as well as “or” shall be construed either conjunctively or disjunctively, as necessary,
to bring within the scope of these requests any DOCUMENTS or information that might
otherwise be considered outside their purview.

       3.      If an objection is made to part or all of any request, the part should be specified
together with the reasons for the objection, and include a sufficient level of particularity to
address the objection, whether it be based on privilege, immunity, or otherwise.

        4.     If YOU do not have DOCUMENTS or information responsive to ANY or ALL of
the following requests for production, please state so in YOUR response and provide the reason
why such DOCUMENTS cannot be produced.




2835-258\4789240v1                                1
          Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 14 of 17




                              REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

        DOCUMENTS sufficient to identify the operator or owner of the website
https://www.router-switch.com/, hosted by YOUR online platform, including DOCUMENTS
sufficient to identify (1) the name of the individual owner or operator of the website (and, if a
corporation or other business entity, its principals, officers and employees), (2) the owner’s or
operator’s last known address, (3) last known telephone number, (4) any electronic mail
addresses associated with the account, and (5) any logs of IP addresses used to access the subject
account from July 2017 to the present.




2835-258\4789240v1                              2
Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 15 of 17




                     EXHIBIT C
                                                                                     Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 16 of 17




                                                                               1 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               2 PAULINE T. TSENG (State Bar No. 322311)
                                                                                 E-Mail:       ptseng@sideman.com
                                                                               3 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               4 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               5 Facsimile:    (415) 392-0827

                                                                               6 Attorneys for CISCO SYSTEMS, INC. and CISCO TECHNOLOGY, INC.

                                                                               7

                                                                               8                                UNITED STATES DISTRICT COURT

                                                                               9                             NORTHERN DISTRICT OF CALIFORNIA
              SIDEMAN & BANCROFT LLP




                                                                              10                                     SAN FRANCISCO DIVISION
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12 IN RE: DMCA SECTION 512(h)                            Case No.
                                                                                 SUBPOENA TO DOMAINS BY PROXY,
                                                                              13 LLC                                                   DECLARATION OF PAULINE T. TSENG
LAW OFFICES




                                                                                                                                       IN SUPPORT OF CISCO SYSTEMS, INC.
                                                                              14
                                                                                                                                       AND CISCO TECHNOLOGY, INC.’S
                                                                              15                                                       REQUEST TO THE CLERK FOR
                                                                                                                                       ISSUANCE OF A SUBPOENA
                                                                              16                                                       PURSUANT TO 17 U.S.C. § 512(h) TO
                                                                                                                                       IDENTIFY ALLEGED INFRINGERS
                                                                              17

                                                                              18          I, PAULINE T. TSENG, declare:

                                                                              19          1.      I am an attorney duly admitted to practice in all courts of the State of California

                                                                              20 and this Court, and am an attorney with Sideman & Bancroft LLP, which represents CISCO

                                                                              21 SYSTEMS, INC. and CISCO TECHNOLOGY, INC. (collectively “Cisco”). This declaration is

                                                                              22 made pursuant to 17 U.S.C. § 512(h)(2)(C) in support of the issuance of the accompanying

                                                                              23 subpoena.

                                                                              24          2.      I submit this Declaration in support of Cisco’s request for the issuance of a

                                                                              25 subpoena (“Request”) to Domains By Proxy, LLC (“Domains By Proxy”), registrant for the

                                                                              26 website https://www.router-switch.com/, pursuant to the Digital Millennium Copyright Act

                                                                              27 (“DMCA”), 17 U.S.C. § 512(h), to identify the infringer or infringers behind various listings who

                                                                              28 are offering for sale products that infringe on Cisco’s intellectual property rights, including its
                                                                                 2835-258\4789237v1                                  1                                             Case No.
                                                                                       TSENG DECLARATION ISO CISCO’S REQUEST TO THE CLERK FOR ISSUANCE OF A SUBPOENA
                                                                                                 PURSUANT TO 17 U.S.C. § 512(h) TO IDENTIFY ALLEGED INFRINGERS
                                                                                      Case 3:21-mc-80173-SK Document 1-1 Filed 07/15/21 Page 17 of 17




                                                                               1 copyright-protected software.

                                                                               2            3.          On July 13, 2021, I submitted a Notice of Claimed Copyright Infringement to

                                                                               3 Domains by Proxy’s designated copyright agent, pursuant to Section 512(c)(3)(A) of the Title 17

                                                                               4 of the U.S. Code, which contained the information required by that Section. Exhibit A to Cisco’s

                                                                               5 Request is a true and correct copy of the Notice of Claimed Infringement I caused to be submitted,

                                                                               6 which identifies the content that is being sold or offered for sale and infringes on Cisco’s

                                                                               7 copyright-protected material (the “NOCI”).

                                                                               8            4.          The purpose of the accompanying subpoena, a true and correct copy of which is

                                                                               9 attached as Exhibit B to Cisco’s Request, is to obtain the identity of the alleged copyright
              SIDEMAN & BANCROFT LLP




                                                                              10 infringers who are the purported owners and/or operators of the listings identified in the NOCI,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 and the information obtained will be used only for the purpose of protecting rights under Title 17

                                                                              12 of the United States Code.

                                                                              13            I declare under penalty of perjury under the laws of the State of California and the United
LAW OFFICES




                                                                              14 States of America that the foregoing is true and correct.

                                                                              15            Executed on July 15, 2021 at San Francisco, California.

                                                                              16

                                                                              17

                                                                              18
                                                                                                                                            _______________________________
                                                                              19                                                            Pauline T. Tseng
                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28
                                                                                   2835-258\4789237v1                             2                                Case No.
                                                                                        TSENG DECLARATION ISO CISCO’S REQUEST TO THE CLERK FOR ISSUANCE OF A SUBPOENA
                                                                                                  PURSUANT TO 17 U.S.C. § 512(h) TO IDENTIFY ALLEGED INFRINGERS
